IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 00-20945
                         Summary Calendar



UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,

versus

JOSEPH STAFFORD,

                                         Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                      USDC No. H-00-CV-1400
                      USDC No. H-96-CR-79-1
                       --------------------
                          April 11, 2001


Before EMILIO M. GARZA, STEWART, and PARKER, Circuit Judges.

PER CURIAM:*

     Joseph Stafford appeals the district court’s denial of his

motion for release on bond pending the disposition of his 28

U.S.C. § 2255 motion.   Release on bail should be granted to a

prisoner pending post-conviction collateral review “only when the

[movant] has raised substantial constitutional claims upon which

he has a high probability of success, and also when extraordinary

or exceptional circumstances exist which make the grant of bail

necessary to make the habeas remedy effective.”   Calley v.

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 00-20945
                                -2-

Callaway, 496 F.2d 701, 702 (5th Cir. 1974).   Examples of

“extraordinary circumstances” include the serious deterioration

of the movant’s health while incarcerated, short sentences for

relatively minor crimes so near completion that extraordinary

action is essential to make collateral review truly effective,

and extraordinary delay in processing a § 2255 motion.   See id.

at 702 n.1.

     Stafford’s brief raises various allegations challenging his

conviction and sentence.   Stafford, however, fails to show that

“extraordinary or exceptional circumstances exist” necessitating

his release on bond to make the post-conviction remedy effective.

Thus, irrespective of the merits of his claims, which the

district court has not yet ruled on, the court did not err by

denying his motion for release on bond.

     AFFIRMED.